Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 5/13/22.  Claim(s) 3-5 are new.  Claim(s) 1-5 are pending.  Claim(s) 1-5 are examined herein. 
Applicant's amendment to claim 1 has rendered the 103 rejection of the last Office action moot, therefore hereby withdrawn.
An updated search has been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bouaré et al. (Fah Bouaré et al., Unusual association of COVID-19, pulmonary tuberculosis and human immunodeficiency virus, having progressed favorably under treatment with chloroquine and rifampin, Pan African Medical Journal. 2020;35(2):110. 10.11604/pamj.supp.2020.35.110.24952, 13 Jul 2020; of record), in view of Pathak et al. (Yamini Pathak, Amaresh Mishra, Vishwas Tripathi, Rifampicin may be repurposed for COVID-19 treatment: Insights from an in-silico study, Posted Date: April 14th, 2020, DOI: https://doi.org/10.21203/rs.3.rs-22546/v1), and as evidenced by the FDA caution against the use of chloroquine for COVID-19 (hereinafter the ‘FDA’; accesses from the internet 9/12/22), and as further evidenced by the rifampin entry at Drugs.com (retrieved 2/11/22; of record).
The instant claims are generally drawn to the treatment of a coronavirus infection consisting essentially of or consisting of testing a patient to determine the presence of a coronavirus infection, administering 300 mg of rifampin daily for 7-10 days, testing a tissue or fluid of the patient to determine at least one of the patient's viral load and the presence of the virus, wherein the testing step comprises testing to determine the presence of a SARS-CoV-2 infection.
Bouaré et al. discloses the treatment of a patient with COVID-19 (i.e. a coronavirus/SARS-CoV-2 infection; see, for example, the title and the whole document) comprising testing to determine the patient was positive for COVID-19 based on a Polymerization Chain Reaction (PCR) on a nasopharyngeal sample (see, for example, Patients and Observation on pg. 2), administering 10 mg/kg/day rifampin (The Examiner calculates that this was about 500 mg per day for said patient; see, for example, Patients and Observation on pg. 3), followed by two negative PCR controls at the end of treatment on days 9 and 10 showing successful eradication of the COVID-19 infection (i.e. testing the patient for viral load and the presence of virus and determining the presence of a SARS-CoV-2 infection; see, for example, Patients and Observation on pg. 3).
Bouaré et al. further teaches that anti-tubercular drugs (especially, rifampin) are powerful enzyme inducers that can reduce the effectiveness of chloroquine (see, for example, pg. 3, right column, second paragraph), and that rifampin should put researchers on the track of the antiviral efficacy of anti-tubercular drugs, especially rifampin, on COVID-19 (see, for example, pg. 3, right column).
Bouaré et al. does not specifically disclose the instant dose, or treatment consisting of only rifampin.
Pathak et al. discloses that in an in-silico assay for drug candidates to be repurposed for the treatment of COVID-19 rifampicin (i.e. rifampin) was the most promising (see, for example, the Abstract and the whole document).  Thus, Pathak et al. teaches that those of skill in the art were actively looking to alternative compounds for the treatment of COVID-19, and that rifampin had not only been considered but was a front-runner.
The Drugs.com entry evidences that rifampin commonly comes in three doses: intravenous powder for injection (600 mg); oral capsule (150 mg; 300 mg).
The FDA teaches that prior to the filing of the instant application (e.g. in the June 15, 2020 Update) it was already known that chloroquine was not an effective treatment for COVID-19, thus bolstering the hypothesis of Bouaré et al. that the effective treatment of COVID-19 in the example disclosed therein was due to the rifampin.
It would have been obvious to one of ordinary skill in the art to use 300 mg rifampin in the treatment disclosed by Bouaré et al.
One of ordinary skill would have been motivated to use 300 mg of only rifampin in the treatment because Bouaré et al. teaches that the treatment was very effective, opines that the rifampin was the source of success, and the prior art recognized both that rifampin was of interest for the treatment of COVID-19 while chloroquine was not.  Those of skill in the art would have known that rifampin commonly comes in three doses one of which is 300 mg.  One of skill in the art would have adjusted the dosing, including to the readily available 300 mg dose, during the routine experimentation and optimization of the development of a treatment of coronavirus, and would have done so with a reasonable expectation of success.
Further, those of skill in the art understand that dosing is a result-effective variable that needs to be adjusted.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627